UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Reginald McMillan,                                                         3/4/2020
                              Plaintiff,
                                                           1:15-cv-02756 (GBD) (SDA)
                  -against-
                                                           ORDER
United States of America,

                              Defendant.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference held before the undersigned today, it is ORDERED that:

         1. No later than Friday, March 6, 2020, counsel for the Government shall provide to

             pro se Plaintiff the copies of the expert reports issued by Plaintiff’s experts,

             Nicholas Bellizzi and Dr. Steven Touliopoulos in this case;

         2. No later than Friday, March 6, 2020, counsel for the Government also shall provide

             to pro se Plaintiff copies of the expert reports for Defendant’s experts, Stanley

             Kiska and Dr. Neil Roth;

         3. No later than Monday, April 6, 2020, pro se Plaintiff shall file a letter with the

             Court, by sending that letter to the Pro Se Intake Unit located at 500 Pearl Street,

             Room 200, New York, NY 10007, advising the Court whether he intends to use his

             experts, Mr. Bellizzi and Dr. Touliopoulos at trial, at his own expense (consisting

             of Plaintiff’s payment of his experts’ fees); and

         4. In the same letter to be filed no later than Monday, April 6, 2020, pro se Plaintiff

             also shall advise the Court whether he wishes to take the deposition of
                Defendant’s experts, Mr. Kiska and Dr. Roth, at his own expense (consisting of the

                payment of both expert fees during the deposition, as well as stenographer costs).

        The pro se Plaintiff is warned that his failure to participate in Court proceedings or his

failure to comply with Court Orders may result in sanctions up to and including my

recommendation to Judge Daniels that his case be dismissed with prejudice for failure to

prosecute.

        In addition, the pro se Plaintiff is advised that there is a legal clinic in this District to assist

people who are parties in civil cases and do not have lawyers—often called “pro se” parties. The

Clinic is run by a private organization called the New York Legal Assistance Group (or NYLAG); it

is not part of, or run by, the Court (and, among other things, therefore cannot accept filings on

behalf of the Court, which must still be made by any pro se party through the Pro Se Intake Unit).

The Clinic is located in the Thurgood Marshall United States Courthouse, 40 Centre Street, New

York, New York, in Room LL-22, which is just inside the Pearl Street entrance to that Courthouse.

The Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed.

A party without legal representation can make an appointment in person or by calling 212-659-

6190.

        Chambers will provide this Order to pro se Plaintiff by email, and the Clerk of the Court is

respectfully requested to mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:          New York, New York
                March 4, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge


                                                     2
